Citation Nr: 0415073	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1944 to April 1946.  He was awarded the Combat 
Infantryman Badge and the Purple Heart, among other 
decorations.  He died in June 1999.  The appellant is the 
veteran's surviving spouse.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in September 
1999.  This appeal arose from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the claim.  

In July 2003, the Board of Veterans' Appeals (the Board) 
remanded this case so that medical records pertaining to the 
terminal hospitalization of the veteran could be obtained and 
the claim readjudicated.  This was accomplished, and the 
claims folder has been returned to the Board.

In June 2004, the undersigned granted a motion of the 
appellant, through her representative, that this case be 
advanced on the Board's docket due to her advancing age.  See 
38 C.F.R. § 20.900 (2003).


FINDINGS OF FACT

1.  The veteran died in June 1999, at the age of 78, due to 
metastatic lung cancer.  Other conditions contributing to the 
cause of the veteran's death were coronary artery disease and 
diabetes mellitus, type II.



2.  At the time of his death, the veteran was service 
connected for left below the knee amputation; shell fragment 
wound, left thigh; shell fragment wound, right buttock; 
osteomyelitis, left leg; limitation of motion, left knee; 
shell fragment wound, left leg; and scars.

3.  There is competent medical evidence which links the cause 
of the veteran's death to his service-connected below the leg 
amputation.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  In essence, she contends that the 
veteran's service-connected World War II injuries were 
responsible, in part, for his death.  She has presented 
medical opinion evidence in support of her claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA); 38 U.S.C. §§ 5102, 5103, 5103A, 5107.  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for benefits, and redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the appellant's claim is on appeal from the RO's 
September 1999 rating decision, which is not final pending a 
decision of the Board following the timely receipt of the 
appellant's substantive appeal.  See 38 C.F.R. § 20.1103.  
The provisions of the VCAA and implementing regulations are 
therefore.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death in 
December 1999 by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In a January 2002 Supplemental Statement of the Case (SSOC), 
the RO denied service connection for the left hand disorder 
based on the merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The Board will apply the current standard of 
review in evaluating the veteran's claims below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The record shows that the appellant was generally notified of 
the provisions of the VCAA by a December 2000 Statement of 
the Case and more recently in a January 2004 SSOC.  It is 
arguable whether such bare exposition of the VCAA 
requirements satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the appellant does not appear to have 
been clearly notified as to the evidence necessary to 
substantiate her claim, including the relative 
responsibilities of herself and VA in connection therewith.  
However, given the outcome of this case, such lapse amounts 
to harmless error.  See 38 C.F.R. § 20.1102 (2003).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, to include obtaining a medical 
examination or opinion, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

The veteran's service medical records have been received, as 
have post-service medical treatment records.  As noted in the 
Introduction, the Board remanded this case in July 2003 so 
that records pertaining to the veteran's terminal illness 
could be associated with the record on appeal.  This has been 
accomplished.  The appellant does not appear to contend that 
additional evidence that is pertinent to this claims exists 
and needs to be obtained.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She has been 
ably represented in this matter by a veteran service 
organization.  In her January 2001 substantive appeal, she 
declined the opportunity to appear at a personal hearing.  It 
therefore appears that all appropriate due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of law.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability. The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

Factual background

The veteran was wounded in the left lower extremity by enemy 
machine gun fire in Luxembourg in January 1945.  Service 
connection was granted for various gunshot wound residuals.  
In January 1978 the veteran underwent a left below the knee 
amputation due to the World War II injuries.  In a September 
1978 rating decision, the following disability ratings were 
assigned:  left below the knee amputation 
(40%); shell fragment wound, left thigh (30%); shell fragment 
wound, right buttock (20%); osteomyelitis, left leg (0%); 
limitation of motion, left knee (0%); shell fragment wound, 
left leg (0%); and various scars (0%).  A combined disability 
rating of 70 percent was assigned.

There are no pertinent medical records until 1999.  The 
veteran, who had a reported 50 year smoking history, had 
diagnoses which included heart disease, chronic obstructive 
pulmonary disease and diabetes mellitus.  In May 1999, the 
veteran was admitted to the hospital with complaints of 
chronic back pain and lung congestion.  Diagnostic testing  
revealed lung cancer with metastasis to the spine.  The 
veteran died in June 1999 at the age of 78.  The cause of 
death was listed on the death certificate as lung cancer.  
Other conditions leading to the veteran's death were coronary 
artery disease and diabetes mellitus, type II.
 
In support of her claim, the appellant has submitted medical 
opinions from two physicians.  

In an opinion dated in December 1999, B.J.B., D.O. stated 
that the veteran had been a patient of his from April 1999 to 
his death.  Dr. B.J.B. stated that he believed that "an 
amputation can be a contributing factor to coronary artery 
disease and worsening of his insulin dependent diabetes.  So 
I feel that the amputation certainly is a contributing factor 
to his death in regards not only to his diabetes, but also to 
his heart disease."

In an opinion dated in January 2000, E.J.D., M.D., who was 
the surgeon who performed the amputation in 1987.  Dr. E.J.D. 
stated that in his opinion the veteran's war wounds 
contributed to his death because he was unable to properly 
exercise due to his amputation, which among other factors 
contributed to the veteran's vascular disease.     

Dr. E.J.D. amplified his opinion in an August 2000 letter.  
In pertinent part, Dr. E.J.D. stated " the diabetes mellitus 
and the cardiovascular disease is enhanced because of the 
lack of exercise and the diabetes mellitus further enhances 
the poor quality status of his cardiovascular disease." 

Also submitted on behalf of the appellant was medical 
treatise evidence which in essence supported a relationship 
between lack of exercise and diabetes.

In May 2001, the RO solicited an opinion from a VA physician, 
S.R., M.D.  The VA physician wrote, in pertinent part, 
"There is no mention that unilateral below-the-knee 
amputation contributes for [sic] worsening of diabetes or for 
[sic] the pathogenesis of coronary artery disease in any 
standard medical textbooks or journals."  Dr. S.R. went on 
to opine that in his opinion it was not likely that the 
veteran's service-connected conditions materially contributed 
to his death.    

Analysis

The pertinent facts in this case have been set forth above.  
There is no contention on the part of the appellant or her 
representative that the veteran's metastatic lung cancer was 
related to his service.  Rather, the contention is that the 
coronary artery disease and diabetes mellitus which were 
listed on the death certificate as contributing to his death 
were caused or aggravated by his service-connected below-the-
knee amputation, in particular lack of exercise caused 
thereby. 

The Board observes in passing that under 38 C.F.R. 
§ 3.310(b), cardiovascular disease developing in a veteran 
who has a service-connected amputation of a lower extremity 
at or above the knee shall be held to be the proximate result 
of the service-connected amputation.  In this case, however, 
the amputation was above the knee, so the presumption is 
inapplicable.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of lung 
cancer, cardiovascular disease or diabetes mellitus; these 
disabilities first appeared decades after service. There are, 
however, a number of service-connected disabilities, all of 
which are related to the January 1945 injuries. Hickson 
element (2) is met.  

With respect to element (3), medical nexus, the Board is 
confronted in this case with conflicting medical opinions, 
which have been set forth above.  The Board is obligated 
under 38 U.S.C.A.. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the claimant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the 
data, and the medical conclusion 
that the physician reaches. . . . As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The crux of the appellant's position is that lack of exercise 
caused by the veteran's service-connected below-the-knee 
amputation led to, or aggravated, his coronary artery disease 
and diabetes mellitus.  Her contention is supported by the 
opinions  of Drs. B.J.B. and E.J.D., as well as medical 
treatise evidence.  The Board observes that both physicians 
treated the veteran, Dr. E.J.D. in connection with his 
amputation in 1978 and Dr. B.J.B. in connection with his 
terminal illness.  Although the Court has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician, see 
Guerrieri, 4 Vet. App. at 471-73, the Board must still 
explain why it finds such evidence persuasive or 
unpersuasive.

In this case, the medical opinions cited above make a strong 
case that the veteran's combat-related amputation was a 
factor in two of the conditions which led to his death, 
coronary artery disease and diabetes mellitus, due to lack of 
appropriate exercise caused thereby.  There is no question 
that such disability would impact the veteran's mobility, 
particularly in connection with the several other service-
connected lower extremity disabilities.  

The Board also observes that it finds the opinion of the VA 
physician to be somewhat unsatisfactory.  Dr. S.R. stated, in 
effect, that the medical literature does not indicate a 
specific connection between a unilateral below-the-knee 
amputation and diabetes and coronary artery disease.  
Although this may be true, this is an unduly narrow response 
and it begs the central question in this case: whether the 
effects of such amputation (i.e. reduced exercise) could 
cause or aggravate the two conditions.  Dr. S.R. did not 
provide an explanation or a refutation of the two medical 
opinions in support of the appellant's claim.

The Board further observes in passing, with respect to Dr. 
S.R.'s statement that the medical literature demonstrates no 
relationship between below-the-knee amputation and 
cardiovascular disease, that the VA regulation cited above is 
strongly supportive of such a relationship between at-the-
knee or above-the-knee amputation and such disease.   

A review of the terminal hospitalization records appears to 
support a conclusion that the veteran died due to metastatic 
lung cancer, which as noted above is not service connected 
and is not contended to be related to the veteran's military 
service.  However, the Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The death 
certificate clearly lists coronary artery disease and 
diabetes mellitus as contributing to the veteran's death, and 
the two medical opinions presented by the appellant serve to 
link such diseases to his service-connected amputation.

In short, after having carefully considered the matter, the 
Board believes that the evidence is at least in equipoise as 
to the matter of medical nexus.  The benefit of the doubt 
rule is therefore for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3102.  For the reasons expressed above, the Board 
finds that service connection for the cause of the veteran's 
death is warranted.  The benefit sought on appeal is 
therefore granted.


ORDER

Service connection is granted for the cause of the veteran's 
death.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



